Terminal Disclaimer
The terminal disclaimer filed on 29 Jun 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 10,394,695 and 10,761,972 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for allowance: The prior art of record fails to teach all the limitations of the claims.  In particular, (independent) Claims 1, 11, and 20 have the following limitations, in combination with the other claim elements, that are not found in the prior art: 

...processing the flow process integration instance in a known environment while applying a stress test to a first service; collecting first information during the processing of the flow process integration in the known environment; recording the processing of the flow process integration instance in the known environment as a data recording; analyzing the data recording to determine a nodal structure of the flow process integration instance, wherein the nodal structure includes nodes that represent respective ones of the services; receiving an updated version of the data recording, wherein a second service is modified; processing the updated version of the data recording in the known environment; collecting second information pertaining to errors and anomalies associated with the updated version, …traversing the nodal structure during the processing of the updated version of the data recording in the known environment; and comparing the first information with the second information to determine whether the errors and the anomalies are within an error threshold.


Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached Mon-Fri 9am-5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call the examiner to set up a time or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries A-M (P1) and A-C (P2)*] relate to analyzing process flows and/or were cited in a parent application.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/C. T./
Examiner, Art Unit 2191
25 June 2021

/QING CHEN/Primary Examiner, Art Unit 2191